DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election without traverse of species A1, FIGS. 1-10, in the reply filed on 11/1/2021 is acknowledged.
Claims 11 and 14-17 are withdrawn for being drawn to a non-elected species.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-13, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the device further includes a first receptacle formed in the structure adjacent the leading edge for receiving the fluid discharged by the patient, and a second receptacle formed in the structure adjacent the first receptacle” in lines 4-7, but it is not clear if either of these two receptacles is the same as, related to, or different from “at least one receptacle” of claim 1, line 2.  The use of the phrase “further includes” suggests that they are different from “at least one receptacle”.  However, the specification discloses the use of two 
Claim 1 recites “the patient” in lines 2-3 and “the leading edge” in line 5 in which there are insufficient antecedent bases for these limitations in the claim.
The claims recite “fluid” in claim 1, line 4; “fluid” in claim 1, line 9; “fluid” in claim 7, line 3; “fluid” in claim 8, line 3; “fluid” in claim 9, line 2; “fluid” in claim 10, line 2; and “fluid” in claim 20, line 3, but it is not clear if these recitations are the same as, related to, or different from “fluid” of claim 1, line 2. If they are the same, “fluid” in these recitations should be “the fluid”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claims 2-10, 12-13, and 18-20 are rejected by virtue of their dependence from claim 1.
Claim 2 recites “a wedge-shaped leading edge” in line 2, but it is not clear if this recitation is the same as, related to, or different from “the leading edge” of claim 1, line 5.  The claim language suggests that they are different, but the specification suggests that they are the same.  Clarification is required.
Claim 2 recites “a patient’s” in line 2, but it is not clear if this patient is the same as, related to, or different from “the patient” of claim 1, lines 2-3. If they are the same, “a patient’s” of claim 2 should be “the patient’s”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 3 recites “a generally rectangular outer profile” in line 2, which includes the relative term “generally rectangular” that renders the claim indefinite.  The term “generally rectangular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably 
Claim 3 recites “a major portion of the area” in line 3, which renders the claim indefinite.  First, there is insufficient antecedent basis for the term “the area” in the claim.  Second, “a major portion” is a relative term that renders the claim indefinite.  The term “major” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how much of an area is considered to be “a major portion”.
Claim 3 recites “the rectangle” in line 4 and “the rectangle” in line 5, but it is not clear if these recitations are the same as, related to, or different from “a generally rectangular outer profile” of claim 3, line 2. If they are the same, consistent terminology should be used. If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 4 recites “a groove or narrow gap” in line 2, but it is not clear if these recitations are the same as, related to, or different from “an arrangement by which the first receptacle overflows into the second receptacle” of claim 1, lines 7-8.  The claim language suggests that they are different, but the specification suggests that they are the same.  Clarification is required.
Claim 9 recites “about 500ml”, which includes the relative term “about” that renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how close to 500 ml one must be so as to be “about 500ml”.

Claim 18 recites “outer edges of the structure” in line 2, but it is not clear if this recitation includes “the leading edge” of claim 1, line 5.  The relationship between these two recitations should be made clear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0253968 (Mosler).
With respect to claim 1, Mosler teaches a fluid collection device comprising
a rigid or semi-rigid structure (the bedpan 50 made from the material of paragraph 0056 of Mosler) having at least one receptacle (the cavities 12, 3 of Mosler) in the structure to receive fluid discharged by the patient, 
the device including a measurement apparatus (the graduations 15 and the wall 21 of Mosler) associated with the at least one receptacle (the first cavity 12 of Mosler) to indicate a threshold volume of fluid collected by the fluid collection device,
wherein the device further includes a first receptacle (the first cavity 12 of Mosler) formed in the structure adjacent the leading edge (the top edge of the front wall 
wherein the measurement apparatus includes an arrangement (the wall 21 of Mosler) by which the first receptacle overflows into the second receptacle, the overflowing being indicative of the threshold volume of fluid collected.
With respect to claim 2, Mosler teaches a wedge-shaped leading edge to fit under a patient’s buttocks while the patient is supine (the top edge of the front wall 19 of Mosler has this ability).
With respect to claim 3, Mosler teaches that the device has a generally rectangular outer profile in plan view with the first and second receptacles forming a major portion of the area with the outer profile (see the outer profile and the cavities 12 and 3 in FIG. 1 of Mosler), with the first receptacle located in one half of the rectangle adjacent the leading edge (see the top edge of the front wall 19, the outer profile, and the cavity 12 in FIG. 1 of Mosler), and the second receptacle located in the other half of the rectangle opposite the leading edge (see the top edge of the front wall 19, the outer profile, and the cavity 3 in FIG. 1 of Mosler).
With respect to claim 4, Mosler teaches that the structure includes a groove or narrow gap by which the fluid overflows from the first receptacle to the second receptacle (either the notches 23 or the gap above the wall 21 but below the rim of Mosler).
With respect to claim 5, Mosler teaches that the first and second receptacles are flat-bottomed open basins formed in the rigid or semi-rigid structure (see the flat-bottom basins forming the cavities 12 and 3 in FIG. 5 of Mosler).
With respect to claim 6, Mosler teaches that the rigid or semi-rigid structure is a tray that includes the first and second receptacles formed in the tray (the bedpan 50 of Mosler).

With respect to claim 18, Mosler teaches that outer edges of the structure include downwardly directed sidewalls that have edges co-planar with flat bottoms of the first and second receptacles, so as to support the device on a flat surface and permit the device to be carried by inserting fingers behind the downwardly directed sidewalls (see the flanges 8 in FIG. 6 of Mosler).
With respect to claim 19, Mosler teaches that the device is moulded and made from a plastics material (the injection molded clarified polypropylene (PP) of paragraph 0056 of Mosler) or is made from metal and is press-formed.
With respect to claim 20, the recitation “wherein the fluid is blood, the device is an obstetric fluid collection device for collecting and measuring postpartum blood loss, and wherein the threshold volume of fluid collected indicates a possibility of postpartum haemorrhage” does not include any structural distinction from that disclosed by Mosler).

Claims 1, 4-6, 8, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosler.
With respect to claim 1, Mosler teaches a fluid collection device comprising
a rigid or semi-rigid structure (the bedpan 50 made from the material of paragraph 0056 of Mosler) having at least one receptacle (the cavities 12, 3 of Mosler) in the structure to receive fluid discharged by the patient, 

wherein the device further includes a first receptacle (the second cavity 3 of Mosler) formed in the structure adjacent the leading edge (the top edge of the rear wall 33 of Mosler) for receiving the fluid discharged by the patient, and a second receptacle (the first cavity 12 of Mosler) formed in the structure adjacent the first receptacle, 
wherein the measurement apparatus includes an arrangement (the wall 21 of Mosler) by which the first receptacle overflows into the second receptacle, the overflowing being indicative of the threshold volume of fluid collected.
With respect to claim 4, Mosler teaches that the structure includes a groove or narrow gap by which the fluid overflows from the first receptacle to the second receptacle (either the notches 23 or the gap above the wall 21 but below the rim of Mosler).
With respect to claim 5, Mosler teaches that the first and second receptacles are flat-bottomed open basins formed in the rigid or semi-rigid structure (see the flat-bottom basins forming the cavities 12 and 3 in FIG. 5 of Mosler).
With respect to claim 6, Mosler teaches that the rigid or semi-rigid structure is a tray that includes the first and second receptacles formed in the tray (the bedpan 50 of Mosler).
With respect to claim 8, Mosler teaches that the second receptacle is calibrated by means of gradation marks provided on at least one sidewall thereof to indicate a volume of fluid in the second receptacle (the graduations 15 of Mosler).
With respect to claim 18, Mosler teaches that outer edges of the structure include downwardly directed sidewalls that have edges co-planar with flat bottoms of the first and 
With respect to claim 19, Mosler teaches that the device is moulded and made from a plastics material (the injection molded clarified polypropylene (PP) of paragraph 0056 of Mosler) or is made from metal and is press-formed.
With respect to claim 20, the recitation “wherein the fluid is blood, the device is an obstetric fluid collection device for collecting and measuring postpartum blood loss, and wherein the threshold volume of fluid collected indicates a possibility of postpartum haemorrhage” does not include any structural distinction from that disclosed by Mosler).

Claims 1-2, 4, 7-9, 12, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 209463968 (Liu).
With respect to claim 1, Liu teaches a fluid collection device comprising
a rigid or semi-rigid structure (the basin 1 of Liu) having at least one receptacle (the cavity of the basin 1 of Liu) in the structure to receive fluid discharged by the patient, 
the device including a measurement apparatus (the graduations 14 of Liu, the arrangement of FIG. 2 of Liu) associated with the at least one receptacle (the basin 1 of Liu) to indicate a threshold volume of fluid collected by the fluid collection device,
wherein the device further includes a first receptacle (the cavity in the basin 1 of Liu) formed in the structure adjacent the leading edge (the edge of the pad 2 of Liu) for 
wherein the measurement apparatus includes an arrangement (the arrangement of FIG. 2 of Liu) by which the first receptacle overflows into the second receptacle, the overflowing being indicative of the threshold volume of fluid collected.
With respect to claim 2, Liu teaches a wedge-shaped leading edge to fit under a patient’s buttocks while the patient is supine (the edge of the pad 2 of Liu).
With respect to claim 4, Liu teaches that the structure includes a groove or narrow gap by which the fluid overflows from the first receptacle to the second receptacle (the arrangement of FIG. 2 of Liu).
With respect to claim 7, Liu teaches that the first receptacle is calibrated by means of gradation marks provided on at least one sidewall thereof to indicate a volume of fluid in the first receptacle (the graduations 14 of Liu).
With respect to claim 8, Liu teaches that the second receptacle is calibrated by means of gradation marks provided on at least one sidewall thereof to indicate a volume of fluid in the second receptacle (the drainage bag 3 has a scale too; page 3 of the accompanying English translation).
With respect to claim 9, Liu teaches that the first receptacle holds about 500ml of fluid (the cavity in the basin 1 holds 400 ml, which is about 500 mL; page 3 of the accompanying English translation).
With respect to claim 12, Liu teaches that the first receptacle is oval in plan view (the oval cavity in the basin 1 of Liu), and the second receptacle is in rectangular plan view (the rectangular drainage bag 3 of Liu).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 202960464 (Zhang) in view of U.S. Patent No. 2,639,439 (Perry).
Zhang teaches a fluid collection device comprising a rigid or semi rigid structure having at least one receptacle 2 in the structure to receive fluid discharged by the patient.  Zhang does not teach a second receptacle.  Perry teaches the use of second receptacle in the form of a raised peripheral lip or flange 11 that encircles a fluid collecting chamber so as to catch any overflow from the interior of the fluid collecting chamber (col. 2, lines 19-45 and FIG. 1 of Perry).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a raised peripheral lip or flange that encircles the fluid collecting chamber, as suggested by Perry, so as to catch any overflow from the interior of the fluid collecting chamber 2 of Zhang. 
With respect to claim 1, the combination teaches or suggests a fluid collection device comprising

the device including a measurement apparatus (the scale 4 of Zhang; the groove in the wall of the basin 2 of Zhang) associated with the at least one receptacle to indicate a threshold volume of fluid collected by the fluid collection device,
wherein the device further includes a first receptacle (the basin 2 of Zhang) formed in the structure adjacent the leading edge for receiving the fluid discharged by the patient, and a second receptacle (the peripheral lip 11 of Perry) formed in the structure adjacent the first receptacle, 
wherein the measurement apparatus includes an arrangement (the groove in the wall of the basin 2 of Zhang) by which the first receptacle overflows into the second receptacle, the overflowing being indicative of the threshold volume of fluid collected (the peripheral lip 11 of Perry catches the overflow from the basin 2 of Zhang).
With respect to claim 4, the combination teaches or suggests that the structure includes a groove or narrow gap by which the fluid overflows from the first receptacle to the second receptacle (the groove in the wall of the basin 2 of Zhang).
With respect to claim 5, the combination teaches or suggests that the first and second receptacles are flat-bottomed open basins formed in the rigid or semi-rigid structure (the basin 2 of Zhang and the peripheral lip 11 of Perry are flat-bottomed open basins).
With respect to claim 6, the combination teaches or suggests that the rigid or semi-rigid structure is a tray that includes the first and second receptacles formed in the tray (the tray formed from the structure of FIG. 1 of Zhang with the peripheral lip 11 of Perry).

With respect to claim 13, the combination teaches or suggest that the device has a consistent height between its bottom and top surfaces (the top surfaces being the upper surfaces of the curved rim of basin 2 and/or the flat upper surface toward the rear of the device; the bottom surfaces being the flat bottom of the device), so that the first and second receptacles are horizontally positioned when the structure is placed on a flat horizontal surface.

Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Perry, and further in view of CN 203790045 (Zhao).
Zhang teaches a fluid collection device comprising a rigid or semi-rigid structure having at least one receptacle 2 in the structure to receive fluid discharged by the patient and marks 4 for measuring blood loss.  Zhao discloses that such blood loss can range from 500-3500 ml (page 2 of Zhao).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the marks 4 of Zhang range at least from 500-3500 ml so as to gauge the amount of blood loss from the patient. 
With respect to claim 9, the combination teaches or suggests that the first receptacle holds about 500 ml of fluid (the marks 4 of Zhang range at least from 500-3500 ml).
With respect to claim 10, the combination teaches or suggests that the first receptacle holds between 500 and 1500 ml of fluid (the marks 4 of Zhang range at least from 500-3500 ml).
With respect to claim 20, the combination teaches or suggests that the fluid is blood (the blood of Zhang), the device is an obstetric fluid collection device for collecting and measuring 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791